DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of claims
The amendment file 3/8/2021 is acknowledged. Claims 1 and 12 are amended. Claims 2, 4, 13 and 15 are canceled. Currently, claims 1, 3, 5-12 and 14 are pending in the application with claims 10-11 being withdrawn from consideration.
Previous nonstatutory double patenting rejection of claims 1, 3, 5-9, 12 and 14 over application 16/234613 is withdrawn since application 16/234613 is abandoned and no longer copending.
Previous nonstatutory double patenting rejection of claims 1, 3, 5-9, 12 and 14 over copending application 16/238,528 is maintained. 
Previous prior art rejection of claims 1, 3, 5-9, 12 and 14 is modified to address the above amendment.
Claim Objections
Claims 1 and 12 are objected to because of the following informalities:  
Claims 1 and 12 are amended to recite “both A1 and A2 an arryl group or a heteroaryl group”. It is suggested to be changed to “both A1 and A2 represent an arryl group or a heteroaryl group” according to Applicant’s argument (see pages 5 and 9 of Applicant’s argument). Appropriate correction is required.
Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1-9 and 12-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by, or in the alternative, under 35 U.S.C. 103 as obvious over Lee et al. (US 2014/0097416, Cite No. 1 in U.S. Patent Application Publications in IDS 3/24/3019).
Regarding claim 1, Lee et al. discloses a photoelectric element (figs. 1-2) having:
a conductive film (10, figs. 1-2, [0051-0052);
photoelectric conversion film (30, figs. 1-2, [0051-0054]); and 
a transparent conductive film in this order (20, figs. 1-2, [0051-0052] as Lee et al. teaches the electrode 20 is made of transparent materials such as ITO, IZO and opaque conductor);
wherein the photoelectric conversion film (30) contains a compound represented by Formula (1)  (See [Chemical Formula 1], [0054]), in which 
R1 to R8 (see R12, R11, R10, R7, R3, R4, R5, R8) each independently represent a hydrogen atom or a substituent (see [0012] and [0057]), 
B1 and B2 (see R1 and R2) each independently represent an alkyl group or a hetroaryl group (see [0011] and [0056]), and 
A1 and A2 (see R9 and R6) each independently represent an aryl group or a heteroaryl group (see [0012] and [0057]).
1 and A2 (see R9 and R6) each independently represent a substituent of an aryl group or a heteroaryl group (see [0012] and [0057]). Therefore the reference is deemed to be anticipatory.
Alternatively, Lee et al. does not explicitly state both A1 and A2 (or R9 and R6) represent an aryl group or a heteroaryl group. However, it would have been obvious to one skilled in the art to have selected both A1 and A2 (or R9 and R6) represent an aryl group or a heteroaryl group, because Lee et al. explicitly suggests doing so as Lee et al. teaches A1 and A2 (or R9 and R6) each independently represent a substituent of an aryl group or a heteroaryl group (see [0012] and [0057]).
Regarding claim 3, Lee et al. discloses a photoelectric conversion element as in claim 1 above, wherein Lee et al. discloses B1 and B2 (or R1 and R2) each independently represent an alkyl group (see [0011] and [0056]).
Regarding claim 5, Lee et al. discloses a photoelectric conversion element as in claim 1 above, wherein B1 and B2 (or R1 and R2) each independently represent an alkyl group or a hetroaryl group and A1 and A2 (or R9 and R6) each independently represent an aryl group or a heteroaryl group (see claim 1 above). Lee et al. teaches using C1 to C30 alkyl group, C6 to C30 aryl group, C3 to C30 heteroaryl group (see [0009-0012] and [0054-0057]). As such, there are additional 8-120 carbon atoms attached to basic quinacridone which as a molecular weight of 312.32 g/mol, or the molecular weight of the compound having formula (1) discloses by Lee et al. to be 408 g/mol (or 312.32 g/mol + 8*12) or more. Lee et al. exemplifies Chemical Formulae 1a to 1e having different substituent (e.g. R4 and R11), wherein 1a has a molecular weight each having a molecular weight between 470 to 900. It is noted that the basic quinacridone with no substituents has a molecular weight of 312.32 g/mol. Lee et al. does not explicitly teach the exact In re Malagari, 182 USPQ 549. 
Regarding claims 6-7, Lee et al. discloses a photoelectric conversion element as in claim 1 above, wherein Lee et al. teaches the photoelectric conversion element includes an n-type organic semiconductor and a p-type organic semiconductor (see [0053-0072]). 
Regarding claim 8, Lee et al. discloses a photoelectric conversion element as in claim 1 above, wherein Lee et al. teaches including an electron blocking film (40, fig. 2, [0077-0082]).
Regarding claim 9, Lee et al. discloses a photoelectric conversion element as in claim 1 above, wherein Lee et al. teaches including a hole blocking film (50, fig. 2, [0077-0082]).
Regarding claim 12, Lee et al. discloses a compound represented by formula (2) as claimed (see [Chemical Formula 1]), in which 
R1 to R8 (see R12, R11, R10, R7, R3, R4, R5, R8) each independently represent a hydrogen atom or a substituent (see [0012] and [0057]), 
B3 and B4 (see R1 and R2) each independently represent an alkyl group or a hetroaryl group (see [0011] and [0056]), and 
A1 and A2 (see R9 and R6) each independently represent an aryl group or a heteroaryl group (see [0012] and [0057]).
1 and A2 (see R9 and R6) each independently represent a substituent of an aryl group or a heteroaryl group (see [0012] and [0057]). Therefore the reference is deemed to be anticipatory.
Alternatively, Lee et al. does not explicitly state both A1 and A2 (or R9 and R6) represent an aryl group or a heteroaryl group. However, it would have been obvious to one skilled in the art to have selected both A1 and A2 (or R9 and R6) represent an aryl group or a heteroaryl group, because Lee et al. explicitly suggests doing so as Lee et al. teaches A1 and A2 (or R9 and R6) each independently represent a substituent of an aryl group or a heteroaryl group (see [0012] and [0057]).
Regarding claim 14, Lee et al. discloses a photoelectric conversion element as in claims 12 above, wherein Lee et al. discloses B3 and B4 (or R1 and R2) each independently represent an alkyl group (see [0011] and [0056]).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-9 and 12-15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of copending Application No. 16/238,528. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims 1-9 and 12-15 recites only the limitations which are also recited in conflicting claims 1-15 of copending Application No. 16/238,528.

Response to Arguments
Applicant's arguments filed 3/8/2021 have been fully considered but they are not persuasive. 
Prior art rejection under Lee:
Applicant cites MPEP 2144.05, In re Baird and In re Jones and argues Lee teaches each of R3 to R12 is substituted or unsubstituted C6 to C30 and such teaching is extremely broad and no specific example is provided. Applicant then concludes that it is unreasonable that the artisan can easily select the specific substituent of R6 and R9 to arrive at the claimed invention. The examiner replies that the aryl group with limited number of carbons taught by Lee as a matter of fact is substantially narrower than Applicant’s broadly claimed aryl group with no limit on the number of carbons. The entire aryl group with limited number of carbon taught by Lee reads on Applicant’s broadly claimed aryl group, any aryl group disclosed by Lee reads on Applicant’s broadly claimed aryl group, and it is not unreasonable to select the substituent of narrower aryl group with limited number of carbon C6 to C30 taught by Lee to arrive with Applicant’s broadly claimed aryl group with no limit on the number of carbon. 
Double patenting rejection over claims of copending application 16/238,528:
Applicant argues copending application does not disclose both A1 and A2 represent an aryl group or a heteroaryl group, because the copending application 16/238,528 claims R3 and R7 each independently represent an aryl group or a heteroaryl group. The examiner replies that even though the claim language of copending application 16/238,528 is not written exactly the same as the instant application, but the copending application 16/238,528 explicitly claims a . 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH-TRUC TRINH whose telephone number is (571)272-6594.  The examiner can normally be reached on 9:00am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


THANH-TRUC TRINH
Primary Examiner
Art Unit 1726



/THANH TRUC TRINH/Primary Examiner, Art Unit 1726